Citation Nr: 1613119	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament tear with osteotomy, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for medial meniscal tear with meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision, by the Waco, Texas, Regional Office (RO), which granted service connection for anterior cruciate ligament tear with osteotomy of the right knee and medial meniscal tear with meniscectomy of the left knee, both evaluated as 0 percent disabling, effective May 30, 2008.  Subsequently, in a Decision Review Officer's decision in April 2010, the RO increased the ratings for the right and left knee disorders from 0 percent to 10 percent each, effective May 30, 2008.  The Veteran perfected a timely appeal of the rating assigned for the right and left knee disorders.  

In February 2014, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in April 2014.  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  

The issue of entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament tear with osteotomy, right knee, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals AMC, in Washington, DC.  




FINDING OF FACT

The Veteran's left knee disability has been manifested by subjective complaints of pain, and objective clinical findings of tenderness and x-ray findings of arthritis.  The Veteran has flexion to 120 degrees and extension to 0 degrees; and he does not have left knee fatigue, weakness, lack of endurance, subluxation or instability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for medial meniscal tear with meniscectomy, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in July 2008.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

The service treatment records (STRs) indicate that the Veteran received treatment for complaints of left knee pain.  In June 1996, the Veteran was seen for complaints of bilateral knee pain; he reported having progressively worsening bilateral knee pain for the past 3 months.  The assessment was patellofemoral pain syndrome.  An MRI of the left knee, dated in September 1996, revealed complex signal of the posterior horn of the lateral meniscus which represented a 30 percent chance of a lateral meniscal tear.  

The Veteran's initial claim of entitlement to service connection for a bilateral knee disorder (VA Form 21-526) was received in May 2008.  In conjunction with the claim, the Veteran was afforded a VA examination of the joints in March 2009.  At that time, the Veteran reported that he developed pain in his left knee while on active duty; it was noted that an MRI revealed a medial meniscal tear.  He had an arthroscopic surgery in 1996.  He continued to experience daily pain on the lateral aspect of the left knee.  There was no swelling or locking.  It was noted that the knee was stable; there was no flare-up, incoordination, excessive fatigue or lack of endurance from the left knee.  He was not on any medications; he was not using a knee brace or any other assistive device.  He had no additional limitations with flare-ups.  The Veteran indicated that, following discharge from service, he worked for several years for a tire plant, which closed in 2007; and, he has not been employed since that time.  He has been a full time student since 2008.  

On examination, it was observed that the Veteran had a normal gait.  Range of motion in the left knee was 0 degrees of extension to 110 degrees of flexion, without pain.  The cruciate and collaterals were intact.  He had negative Lachman's and McMurray's.  There was no effusion or crepitation.  With repetitive motion repeated three times of the right and left knee, there was no change in the range of motion, coordination, fatigue, weakness, endurance or pain level.  The impression was medial meniscal tear of the left knee, medial meniscectomy of the left knee, and chronic pain of the left knee, secondary to surgery.  The examiner noted that the meniscal tear occurred while the Veteran was in the Navy and his left knee postoperative pain is related to his surgery; therefore, his bilateral knee conditions are caused of his knee conditions originating while he was in the Navy.  

Received in January 2010 were private treatment reports dated from February 2005 to November 2009.  These records show that the Veteran was seen in October 2009 with complaints of pain in both knees.  It was noted that the Veteran's complaints primarily involved pain and instability in the right knee; he also had some pain over the medial aspect of his left knee.  It was also reported that the Veteran has had three anterior cruciate ligament reconstructions on his right knee in addition to a high tibial osteotomy.  He has also had other arthroscopic procedures for meniscal tears.  He has had arthroscopic surgery and a meniscal tear on the left knee.  On examination, his gait was reported to be normal.  Range of motion in the right knee was from 10 degrees of extension to 110 degrees of flexion.  Lachman examination was mildly positive.  KT1000 arthrometer readings indicate a 3 mm side-to-side difference at 30 pounds of force.  There was crepitus to range of motion in the patellofemoral joint.  There was a 1+ effusion.  The left knee had pain to palpation over the anteromedial joint line.  Lachman examination was negative and McMurray's test was negative, although this does cause pain.  X-ray study of the right knee revealed a retained hardware from previous anterior cruciate ligament and osteotomy surgeries.  The medial compartment was near bone on bone.  The left knee had slight narrowing of the medial joint.  There was a small osteophyte off the superior pole of the patella.  The impression was arthritis of the right knee with some laxity from residual anterior cruciate ligament deficiency; the left knee was noted to have a very early sign of degeneration.  

The Veteran was afforded a VA examination in April 2014.  At that time, he stated that, since his last examination, he has been treated conservatively with interarticular injections and physical therapy.  He denied any other invasive treatment or hospitalization for these conditions.  The Veteran related that he experiences daily bilateral moderate to severe mechanical knee pain.  He also reported almost constant right knee effusion and right knee instability.  The Veteran did not report any flare-ups that impact the function of the knees.  

On examination, range of motion in the right knee was from 0 degrees of extension to 110 degrees of flexion.  Range of motion in the left knee was from 0 degrees to 120 degrees.  After repetitive testing, range of motion in the right knee was 0 degrees to 110 degrees, and in the left knee from 0 degrees to 125 degrees.  Following repetitive testing, it was noted that the Veteran had less movement than normal, swelling, deformity, disturbance of locomotion, and he had pain on movement.  Muscle strength testing was 5/5 in both knees.  Lachman's test was normal in the left knee; in the right knee, Lachman test was 3+.  Posterior drawer test was also normal.  It was noted that the Veteran uses a knee brace on a regular basis due to pain caused by the right medial compartment.  It was also noted that degenerative arthritis was demonstrated in both knees.  X-ray study revealed early degenerative change in the patellofemoral joint of the left knee; and degenerative changes in the medial and lateral compartments of the right knee.  The Veteran indicated that he currently experiences increased bilateral knee pain with prolonged weight bearing, driving or sitting.  The pertinent diagnoses were osteoarthritis, both knees; anterior cruciate ligament tear, right knee; and lateral meniscal tear, left knee.  The examiner stated that, based on the available medical documentation and current medical history and physical examination findings, he is unable to comment on whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-up, or when the joint is used repeatedly over a period of time without resorting to mere speculation.  


III. Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

The Board further recognizes that the Court has determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition . . ." See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's left knee disorder is evaluated as 10 percent disabling based on limitation of knee flexion under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, flexion that is limited to 30 degrees warrants a 20 percent rating, and flexion that is limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The objective medical evidence of record shows that the Veteran had left knee flexion limited to 110 degrees in March 2009; and, in April 2014, the left knee had a flexion to 120 degrees.  Accordingly, as left knee flexion has not been limited to 60 degrees, an evaluation in excess of 10 percent for the left knee disorder is not warranted under Diagnostic Code 5260.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint. VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Limitation of extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014); see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  However, a separate compensable evaluation for limitation of extension of the left leg is not warranted under Diagnostic Code 5261, as the medical evidence of record shows full extension of the left knee throughout the entire rating period on appeal.  Accordingly, a separate evaluation is not warranted based on limitation of left knee extension.  

In addition, the objective evidence of record does not demonstrate ankylosis or impairment of the fibula, tibia, or femur and indicates that there was intact stability and no recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2014).  Moreover, a rating in excess of 10 percent is not permitted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2014).  

The Board has also considered whether a separate evaluation is warranted for left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604  (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).  However, the Board finds that a separate evaluation for instability of the left knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  There is no medical evidence that the Veteran has ever experienced recurrent knee subluxation.  Although the Veteran reported using "bracing" as treatment for his knee on VA examinations in March 2009 and April 2014, the examination reports were negative for any findings of instability or subluxation in the left knee.  In fact, in April 2014, the examiner specifically noted that the Veteran used a right medial compartment unloading brace.  Lachman's and posterior drawer tests were normal in the left knee.  Thus, based on the review of the claims file and electronic record, there is no current objective instability of the left knee joint.  Accordingly, a separate evaluation for left knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of the functional equivalent of limitation of motion.  In VAOPGCPREC 9-98, the OGC determined that 5259 may involve restriction of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of sections 4.40 and 4.45 must be considered.  We conclude that DC 5258 is essentially similar to DC 5259.  In April 2014, the Veteran indicated that he experienced daily bilateral moderate to severe mechanical knee pain.  However, even considering the effects of pain on use, there is no probative evidence that the left knee is functionally limited to 45 degrees flexion.  In fact, the left knee had a flexion to 110 degrees in March 2009 and to 120 degrees in April 2014.  In addition, in March 2009, the VA examiner noted that with repetitive motion repeated three times of the right and left knee, there was no change in the range of motion, coordination, fatigue, weakness, endurance or pain level.  While the April 2014 examiner stated that he was unable to comment on whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-up, or when the joint is used repeatedly over a period of time without resorting to mere speculation, the Veteran denied any flare-ups that impact the function of the knee.  Therefore, even with the consideration of the functional impairment that can be attributed to pain, weakness, limitation of motion, and excess fatigability, the requirements for an increased rating are not met. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the evidence of record reveals a disability picture consistent with the 10 percent evaluation assigned for the left knee disability throughout the rating period on appeal.  In finding that an evaluation greater than 10 percent is not warranted for the Veteran's left knee, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's left knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

All symptoms and the level of disability resulting from the Veterans left knee disability are addressed by criteria found in the rating schedule.  He has reported daily moderate to severe pain.  Those symptoms are contemplated by Diagnostic Codes 5003, 5260, and 5261.  In particular, pain is contemplated by application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The severity of his left knee disability does not approximate higher ratings that are available where there is pain or other symptoms that causes more limitation of function and motion than what the Veteran has been shown to have in this case.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has numerous other service-connected disabilities, including anterior cruciate ligament tear with osteotomy of the right knee, tinnitus, asthma, pseudofolliculitis barbae, and bilateral hearing loss.  Review of the record does not show that he is not properly compensated for those disabilities.  Nor is there any evidence showing that any of his service-connected disabilities, including the left and right knee disabilities acting together, have a collective effect that render the schedular evaluation for the left knee inadequate. Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration.  

Based on these facts, the Board finds that the first prong of the Thun analysis is not met in this case and it therefore declines to remand this issue for referral for extraschedular consideration.  

The Board also points out that since there is no allegation that the Veteran is precluded from gainful employment as a result of his service-connected left knee disorder, there is also no basis to consider an implied claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In summary, the Board finds that the criteria for a rating in excess of 10 percent, under Diagnostic Code 5260 for a left knee disability have not been met.  The evidence does not show that staged ratings are appropriate in this case.  The Board also finds that the preponderance of evidence shows that disability due to his left knee disability does not approximate the criteria for any other additional or higher ratings for any time on appeal or for referral for extraschedular consideration; there is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for medial meniscal tear with meniscectomy of the left knee is denied.  



(CONTINUED ON NEXT PAGE)

REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament tear with osteotomy of the right knee.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

As noted above, the Veteran was afforded a VA examination of his right knee for compensation purposes in April 2014.  However, a review of the electronic files on the VBMS processing system reflects that the Veteran underwent a right total knee arthroplasty and hardware removal to the right knee in February 2016; the procedure was performed at the East Texas Medical Center Regional healthcare system, in Tyler, Texas.  This surgery renders the April 2014 VA examination no longer reflective of the current status of the disability; hence, a contemporaneous examination to address the current severity of the right knee disability following the February 2016 arthroplasty surgery is necessary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In addition, records of any VA evaluation or treatment the Veteran has received for his right knee in the interim are constructively of record, and would be pertinent evidence that must be secured.  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his right knee disorder since April 2014.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  Of particular interest are complete records of the evaluations leading up to the right knee surgery in February 2016, the records pertaining to that surgery, and the records pertaining to the post-operative convalescence.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Then, ensure that the Veteran is scheduled for a VA examination of his right knee to assess the current level of severity.  The examiner must review the claims file in conjunction with the examination.  

3.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the determination remains unfavorable to the Veteran, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


